 Mr. President, permit me to welcome you, a representative of friendly Panama. Your long-standing service at the United Nations, commitment to peace and well-known personal qualities prove that the helm of the Assembly has been placed in good hands.
I express my highest appreciation to the President of the thirty-seventh session of the General Assembly, Mr. Imre Hollai. His success in discharging the duties of this office has been also a success for fraternal Hungary, a State of the socialist community, in concert with which we are striving tirelessly for the good of peace and the development of international co-operation.
I convey the assurances of our highest esteem to the Secretary-General of the world Organization.
I extend a cordial welcome to the delegation of the independent federation of Saint Christopher and Nevis, the 158th Member State of the Organization.
On behalf of the Polish People's Republic, I come before the Assembly to address the major problems facing mankind as well as the United Nations, the most important and universal forum for their consideration. Yet, I must begin with the subject of Poland. I venture to do so not because I would accord a particular international significance to what has been happening in my country over the last few years. In point of fact, each and every country has its own internal problems that it should seek to solve on its own, if the right of every nation to sovereignty is indeed to have an overriding value. The point is that it is not we ourselves who have attempted to internationalize Polish affairs; it is those who had originally been most vocal in urging non-interference in developments in Poland and in pretending that Poles should solve their problems on their own who subsequently made an about-face in their position in an effort to force Poland to submit to their will. It can hardly be argued that that was the result of misunderstanding or insufficient information, since we patiently kept going all that was necessary to explain our actions.
For months, in order to further good will and understanding, we kept the world informed of the introduction by Poland of temporary emergency measures that were indispensable to the defence of our statehood and constitutional principles against assaults upon them by enemies and the forces of anarchy and to steer Poland out of a profound crisis. The proclamation of martial law in Poland on 13 December 1981, in accordance with Poland's Constitution and the norms of international law, was as unwanted by us as it was necessary. In making that difficult choice, we were mindful that "the Motherland is a great common duty". The order to stand guard over it for the common good of each and every Pole has been issued by Polish history. It is also Polish history and no other that will ultimately judge our decision.
Today no responsible politician can deny that Poland's desire for national salvation spared Europe grave tension.
As we declared two months ago in a third and final notification in keeping with article 4 of the International Covenant on Civil and Political Rights , martial law, previously suspended, was lifted on 22 July last throughout the territory of Poland. We have kept our word. Emergency legislation did not remain in force one day longer than was absolutely necessary. Harsh measures have never been part of the Polish mentality. They are also alien to our political culture. An amnesty of wide scope has come into effect.
Sustained by the inviolable and lasting principles of socialism, Poland is on the mend. We are strengthening what is good and noble, reforming what is inefficient and decrepit and eliminating what is bad. There can be no turning back from this course. It was charted by the programme of the Ninth Congress of the Polish United Workers' Party, and it reflects most fully the substance of socialist renewal. Its overriding idea is and always will be the construction of a socialist society in the spirit of our best traditions and in the interest of the Polish nation.
Systematic internal normalization and stabilization are taking shape in Poland. They are being accompanied by an unswerving process of change and reform, reinforcing the principles of socialist democracy in all spheres of life. The Polish people is regaining its common ground of political expression in matters most vital for the nation. The dialogue between Poles continues. It is frank and open. Its fullest outlet is the Patriotic Movement for National Revival.
A creative impetus is being given to the tradition of Polish parliamentarianism. In the period since August 1980 alone, the same has enacted almost 100 important laws, 57 of them in 1982. The expansion of workers' and territorial self-government is promoting one of the basic tenets of socialist democracy: that of broad, popular participation in the running of the country.
A constructive dialogue between the State and the Catholic Church and a number of other creeds, animated by a spirit of tolerance and respect for diverse philosophical outlooks, is progressing fruitfully. The recent visit of Pope John Paul II to Poland has demonstrated this forcefully enough.
New, independent and self-governing trade unions, now active in over 90 per cent of places of work and gathering over 3.5 million members, have attained a membership rate considerably exceeding that in countries whose governments often like to accuse us of an allegedly slow growth in union ranks. Likewise, the number of national trade union federations is rising. 13. In difficult social and economic conditions, we are carrying out broad economic reform, the purpose of which is to enhance the effectiveness of the entire national economy. We are basing it on enterprise autonomy, active, legally guaranteed workers' participation and development of all-round co-operation with other countries. The road ahead of us is arduous, but developments are proving the Tightness of our endeavours.
No nation is so vulnerable as when it is undertaking the task of reform. This fact is also well known to the adversaries of socialism. For three years now, our country has been the target of interference and brutal pressure by the forces of anti-communism. Since December 1981 in particular, they have employed against Poland every form of interference in its internal affairs other than military. They have thrown overboard the relevant principles of the Charter of the United Nations, the provisions of numerous General Assembly declarations and the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki in 1975.
Threats, the imposition of conditions and economic restrictions, efforts to destabilize the country, propaganda aggression, the pressuring of Governments of various countries into joining m an unworthy campaign to penalize Poland simply for having exercised its sovereignty and rejecting the prospect of becoming the flashpoint of military confrontation, "political colour-blindness" and an obsession to see only blackness in Poland's situation— these are a cross-section of the actions conceived against Poland. At the same time, we are offered prescriptions and remedies which their authors would never think of taking in their own countries.
The long historical tradition of Polish-American relations set at naught, the leading role in this anti-Polish crusade has been assumed by the United States. Never in the history of our relations has United States policy been so directly aimed against Poland as in past months. It takes the form of so-called economic sanctions for sins uncommitted. They were allegedly aimed against the Polish Government, but consequently they have severely affected the living conditions of the Poles. In short, they are lowering the standards of living of the Polish people and hurting Western creditors. They are, first and foremost, a serious violation of the principles of international relations.
Though we re ready to co-operate, open to the world and true to the principles of the Charter of the United Nations, we emphatically repeat: there cannot and will not be a Poland as sought by the present policies of the most aggressive quarters of the North Atlantic Treaty Organization. As stated by Wojciech Jaruzelski, the First Secretary of the Central Committee of the Polish United Workers' Party, the leading political force of my country, we have our own ideal of Poland: "an independent socialist State, within secure frontiers on the European continent, free of armed conflicts—this is the essence of that ideal. This is the nub of Poland.
We are not alone. We have allies—the fraternal socialist States. In difficult years their support, especially the fraternal assistance of the Soviet Union, is of inestimable value. However, a secure and strong Poland, internally stabilized and united, is in the interest of peace and co-operation in the whole of Europe and the world. We are confident that this fact will also come home to Western politicians. When it does, we will not be found wanting in good will also to develop peaceful and equitable relations with those who at present refuse to co-operate.
The stand of the socialist States, consistently maintained, is that in the competition with capitalism peaceful means only should be employed. In the 1970s it was hoped that the capitalist States would pursue a policy of peaceful coexistence. We remember, too, the words spoken less than six years ago on Polish soil by a President of the United States: "I know in more vivid terms than before that nations like your own and the Soviet Union, which have suffered so deeply, will never commence a war." Departing, unfortunately, from the principles of coexistence, the NATO States have embraced a disloyal policy of violation of the ground rules of peace.
While a message of peace and offers of constructive co-operation for the good of humanity can be heard from the capitals of the socialist States, the talk in NATO capitals is all about how these overtures can most effectively be countered. From Prague and Moscow there has come this year another catalogue of proposals by the States parties to the Warsaw Treaty. The implementation of those proposals in good faith, without prejudice to either side, would free the world from the ominous arms race and the spectre of war. From Williamsburg and Paris we have heard chiefly of new armaments and the intensification of the anti-communist crusade.
A war mentality of stirring up tension and intolerance is invading the world and directly affecting the quality of the international atmosphere. In the face of the escalation of the strategic concepts and doctrines, the development of new methods of killing, the destabilization of international relations and the pursuit of military superiority, the prospect of annihilation has already assumed a cosmic dimension. The Second Disarmament Decade is actually being turned into an armaments decade by the forces of imperialism. A severe judgment on these moves will be pronounced by the international community, for to refuse to renounce the first use of nuclear weapons is to envisage the possibility of being the first to use them. To call for armaments is to call for war; to battle in the present state of advancement of military technology and saturation of the globe with lethal weaponry is to gamble with the fate of hundreds of millions of human beings.
The world expects the present session of the General Assembly to provide a stimulus for the improvement of the political climate, especially in East-West relations. We are therefore profoundly concerned over the exploitation by the United States and some of its allies of the incident involving the South Korean aircraft, tragic enough in its human dimension, to complicate and poison further the international atmosphere. Likewise, we categorically reject another manifestation of cold-war hysteria in the form of an unprecedented act breaching the freedom of access to the United Nations Headquarters in New York.
The Charter reminds us that war "twice in our lifetime has brought untold sorrow to mankind". Twice the fuse was laid in Europe.
The fortieth anniversary of the ending of the Second World War and the great victory over nazism, fascism and militarism and the consequent establishment of the United Nations is less than two years away. We fervently wish to see that anniversary fittingly commemorated. It should really inaugurate a year of peace in the world. Today, however, a sense of responsibility for the future of our continent and for international peace, and the sufferings, casualties and heroism of the Polish people in both world wars bid us sound a note of warning that the planned deployment in Western Europe of the newest American medium-range nuclear-weapon systems threatens world peace and jeopardizes European civilization. Europe's survival cannot depend on overseas military and political command centres.
The deployment of medium-range nuclear missiles in Western Europe would also threaten the security of Poland and the most vital interests of our people and State. Their installation would still further bolster the baleful revisionist tendencies in the Federal Republic of Germany and encourage the hopes of altering the historically established structures of European peace, founded on the inviolable and inseparable agreements of Yalta and Potsdam. The installation of medium-range missiles, NATO's singular contribution to the forthcoming Conference on Confidence- and Security-building Measures and Disarmament in Europe, is a breach of the spirit of Madrid. Even at this very late stage there is still time to avert the danger and forestall the pernicious consequences of the plans of the NATO States.
The statement of the General Secretary of the Central Committee of the Communist Party of the Soviet Union and President of the Presidium of the Supreme Soviet of the Union of Soviet Socialist Republics, Yuri Andropov, published on 28 September 1983 is a weighty contribution to the debate on the fate of mankind. Its analysis of the problems of the world, which are aggravated by imperialist threats, is one that we fully share. Stemming from the unequivocal and consistently peaceful policy of the Soviet Union, this statement has pointed the way towards fair negotiations aimed at genuine disarmament, the strengthening of peace and improvement of the international atmosphere.
A long sequence of events and unhealthy trends intervened between the commencement three years ago and the successful conclusion this September of the Madrid follow-up meeting to the Conference on Security and Co-operation in Europe. The success of the Madrid meeting is a ray of light in the still dark international firmament. The immediate future will show to what extent, if any, it heralds a return of better times. Naturally, any improvement in the climate in Europe could not fail to have a beneficial impact on the rest of the world. Indeed, the quality of East-West relations is diffused to all regions.
People's Poland has never shut itself within the boundaries of Europe. We pursue an outward-looking policy. No record of colonial oppression sullies our name. We admire the struggle of the nations to strengthen their independence, to resist the pressure of neo-colonialism and attempts at destabilization and to eradicate socio-economic backwardness. It pleases us to find a position similar to our own being taken on the fundamental issues of our day by the Movement of Non-Aligned Countries, which at its Seventh Conference of Heads of State or Government at New Delhi last spring adopted very important documents relating to peace, disarmament and. We remember and appreciate that in what were difficult moments for Poland the majority of the non-aligned, developing and neutral countries displayed understanding of our position.
Despite the unsatisfactory international situation, and in defiance of the activities of opponents of peaceful co-operation between nations and of instigators of tension, our aim remains a programme of positive action, hand in hand with all those who want the same. We have the perseverance and the good will to carry us along that road.
Guided by this approach we supported the initiative of the Prime Minister of India, Mrs. Indira Gandhi, concerning a meeting of heads of State or Government during the present session of the General Assembly. The discussion demonstrated that even in such a tense international situation a possibility exists of dialogue and a common search for solutions to the most complicated contemporary problems.
This is our realistic vision: to do the utmost to avert the danger of war and prevent the possibility of an outbreak of world conflict, especially nuclear. Our realistic vision is coexistence, not confrontation, containment of the arms race and the immediate achievement of effective disarmament; it is dialogue for the sake of supreme objectives.
This goal is served by numerous proposals of the socialist States, including those contained in the Political Declaration of States Parties to the Warsaw Treaty, adopted at Prague on 5 January 1983; the communiqué adopted at the meeting of the Committee of Ministers for Foreign Affairs of the States Parties to the Warsaw Treaty at Prague on 7 April 1983; and the joint statement adopted at the meeting of the leaders of the seven European socialist States in Moscow on 28 June. Their implementation would advance the vital interests of the whole international community.
A new, momentous initiative has recently been put forward by the Soviet Union concerning the conclusion of a treaty on the prohibition of the use of force in outer space and from space against the earth. Poland gives the initiative its full support, as its implementation would offer mankind important benefits commensurate with the requirements of our times.
The international community has never had available such widely developed machinery for disarmament negotiations on a regional and global scale, yet the results are in inverse proportion to the needs and possibilities. This makes it unmistakably clear that the problem lies not in the machinery but in the need to overcome an obsession with military superiority and with the pursuit of illusory security through acceleration of the spiral of armaments and destabilization of the strategic balance. Turning-points along this road would be: first, an immediate freeze on nuclear arms; secondly, a commitment by all nuclear-weapon States not to be the first to use nuclear weapons; thirdly, immediate agreement not to increase military expenditures and on concrete measures for their subsequent reduction; and fourthly, conclusion of a treaty on the mutual non-use of military force and the maintenance of peaceful relations between States parties to the Warsaw Treaty and States members of NATO—a treaty open to all other signatories.
We believe that a creative impulse for such steps should come from the Soviet-American talks on the limitation and reduction of medium-range nuclear weapons in Europe and on the limitation and reduction of strategic weapons. The continued absence of concrete results from these talks is negatively affecting other spheres of disarmament negotiations. In progress in these talks lies the key to liberating the world from the spectre of fear and uncertainty of survival, and to breathing new life into the deadlocked work of the Committee on Disarmament and the Vienna talks on the reduction of armed forces and armaments in central Europe. Such progress would open up new prospects for the reduction of conventional weapons and create an encouraging climate for the Conference on Confidence- and Security-building Measures and Disarmament in Europe, due to begin next January at Stockholm, to which we attach renewed hopes. 
This is our realistic vision: the elimination of international conflicts and tensions and the remnants of colonialism, neo-colonialism and racism.
Still outstanding, however, is the question of how this is to be achieved when in various parts of the world pockets of military tension and crisis situations are growing more complicated or new ones are emerging; when the danger of their spreading is increasing; when undeclared wars are waged against independent States; when military presence is imposed on nations contrary to their interests; when in Latin America, Africa and the Middle east the force of political argument is being replaced by the argument of force, by a "gunboat diplomacy" dusted off from the lumber room of history. The source of such practices lies in the nature of imperialism.
The bloodiest harvest is being reaped in the Middle East from the imperialist axiom of "divide and rule". A new token act is the separatist agreement on Lebanon which has merely given Israel the reassurance to continue its contemptuous attitude towards United Nations resolutions and placed Lebanon's territory at the disposal of forces hostile to the Arab cause. Before the eyes of the whole world a crime is being perpetrated against the Palestinian people. They can be assured peace and their own statehood only by a comprehensive settlement accommodating the rights of all participants in the settlement.
On the periphery of that region, the Iran-Iraq conflict still continues, bringing suffering and sacrifice to the peoples on both sides.
The arrogance of the South African regime and the political manoeuvres of certain NATO States are being allowed to postpone proclamation of the independence of Namibia, which should have become a sovereign State of free and independent Africa years ago.
We are witnessing the intensification of unprecedented pressures on certain Central American States, violation of their sovereign rights and attempts at brutal
We express our complete solidarity with the heroic peoples of Cuba and Nicaragua.
Interference in the internal affairs of the People's Republic of Kampuchea must be stopped by recognition of, among other things, its rightful place in the United Nations. We also remain unswerving in our support for the important initiatives of the Democratic Republic of Afghanistan for a settlement of the situation in Southwest Asia and for the constructive proposals of the Democratic People's Republic of Korea concerning the Korean problem.
Our realistic vision is also of a world recovering from the present economic crisis and of the whole international system of economic and financial co-operation restructured on a sound basis.
Poland shares the view of the majority of the participants in the sixth session of the United Nations Conference on Trade and Development, held at Belgrade, and of the delegations gathered in this Hall that the basic cause of the deadlock in creating a new and just international economic order is the unwillingness of the highly industrialized States of the West to reach a substantive compromise. Determination to preserve the present structure of economic and financial co-operation springs also from these States' desire to retain a privileged position in international trade. The difficulties of many countries are compounded by exorbitant rates of interest on credit. Like the developing countries, we cannot accept such a situation. Nor do we agree with the deceptive argument that economic recovery in the most advanced capitalist States will automatically remedy the world economic situation. To claim this is to temporize and to divert attention from the crux of the problem.
Development of equitable economic relations also involves the elimination of unjustifiable economic restrictions and so-called sanctions as a means of exacting political concessions. The time has come for the General Assembly to act in the spirit of the Charter of Economic Rights and Duties of States and to oppose practices of this kind. Our Polish contribution to the setting up of a just economic order is contained in the initiative to work out and implement economic confidence-building measures. We note that this is meeting with growing interest. If followed through, after the necessary preparations and consultations, it could be an important step towards freeing international economic relations from fluctuations and political expediency. We are working actively in this direction.
The United Nations can and must play an outstanding role in putting the affairs of our globe in order. So we acknowledge the initiatives of the Secretary-General aimed at strengthening the Organization's effectiveness by applying the tried and tested principles of the Charter. We share many of the pertinent views and conclusions contained in his report on the work of the Organization including in particular the view that the key to progress is the political will of the Members of the Organization and their readiness to seek compromises. It is in this spirit that Poland acts in the United Nations. We support the constructive efforts of the Secretary- General also from our position as a member of the Security Council. We shall continue our contribution to the development of his idea for strengthening the Organization's role and effectiveness. We shall further develop our relations and co-operation with him, based on mutual respect and the inviolability of the principles of the Charter and the rules of international law.
I wish to assure you, Mr. President and all the delegations present that Poland will work unstintingly for the expansion of platforms of understanding and cooperation in all questions of the contemporary world.
 